Citation Nr: 0313243	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  01-04 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
lower back disability.

3.  Entitlement to a higher initial disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling. 
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and friend
ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1967 to 
November 1970.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for bilateral hearing loss comes before the Board 
of Veterans' Appeals (Board) on appeal from an October 2000 
rating decision by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in November 2000, a statement of the case was issued 
in April 2001, and a substantive appeal was received in May 
2001.  The veteran testified at a personal hearing at the RO 
in June 2001 and at a Board hearing at the RO in November 
2002.  

The issues of entitlement to service connection for back 
disability and entitlement to a higher initial disability 
rating for service-connected post-traumatic stress disorder 
(PTSD), currently evaluated as 50 percent disabling, will be 
addressed in the remand section of this decision. 


FINDINGS OF FACT

1.  By rating decision in April 1972, the RO denied a claim 
of entitlement to service connection for bilateral hearing 
loss; the veteran did not file a notice of disagreement. 

2.  Evidence received since the April 1972 rating decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for bilateral hearing loss. 

3.  It is shown that the veteran's current bilateral hearing 
loss was either caused or aggravated as the result of his 
military service.  

4.  By rating decision in September 1983, the RO denied a 
claim of entitlement to service connection for lower back 
disability; the veteran did not file a notice of 
disagreement. 

5.  Evidence received since the September 1983 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for lower back disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the veteran's previously denied claim of service connection 
for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2002).

2.  Bilateral hearing loss was incurred during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§  3.303, 3.385 (2002).  

3.  New and material evidence has been submitted to reopen 
the veteran's previously denied claim of service connection 
for lower back disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Further 
development under the VCAA will be undertaken.  In light of 
the Board's determination below, further development 
regarding the claim of service connection for bilateral 
hearing loss is not warranted. 

Bilateral Hearing Loss

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purpose of determining service connection, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000 
or 4,000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R.  § 
3.385.

In an April 1972 rating decision, the claim for service 
connection for bilateral hearing loss was denied.  The 
veteran was notified of that determination and informed of 
appellate rights and procedures in May 1972.  However, the 
veteran did not file a notice of disagreement to initiate an 
appeal of the April 1972 rating decision.  The April 1972 
rating decision therefore became final.  38 U.S.C.A. 
§ 7105(c).  

A claim which is the subject of a prior final denial may be 
reopened and the prior disposition reviewed if certain 
requirements are met.  38 U.S.C.A. § 5108.  When a claim to 
reopen is presented under section 5108, VA must first 
determine whether the evidence presented or secured since the 
last final disallowance of the claim is new and material.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  

In the April 1972 rating decision, the veteran's claim was 
denied on the basis that an evaluation of the veteran's 
hearing could not made since he missed his VA examination.  
There was also no other evidence demonstrating current 
hearing loss at that time.  

Evidence received since the April 1972 includes a VA audio 
examination in March 2001.  On the authorized audiological 
evaluation in March 2001, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45
60
60
LEFT
35
40
45
55
60

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 80 percent in the left ear.  
The examiner diagnosed the veteran as having sensory hearing 
loss bilaterally.  The results from the March 2001 VA audio 
examination demonstrate impaired hearing as defined by VA 
under 38 C.F.R. § 3.385.  See Hensley, supra.      

The above evidence clearly goes to the basis for the April 
1972.  As such, the evidence received since the April 1972 
rating decision is new and material, and the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss has been reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

Having reopened the claim for entitlement to service 
connection for bilateral hearing loss, the Board will now 
proceed with a merits analysis.  Although the earliest 
medical evidence demonstrating that the veteran had hearing 
loss, right ear, is not until the March 2001 VA audio 
examination, the veteran testified at the Board hearing in 
November 2002 that his loss of hearing started in service as 
a result of participating in firefights and being around 
exploding bombs and the firing of 8-inch howitzers.  The 
veteran testified that his hearing has bothered him ever 
since service.  

The Board finds the veteran's testimony to be credible in 
showing a continuity of symptomatology after service and is 
supported by service records demonstrating that the veteran 
was awarded the Combat Infantry Badge.  Therefore, the Board 
finds that the veteran's current hearing loss, right ear, 
began in service and was chronic in nature following service.  
As for the left ear, the veteran's testimony that his hearing 
loss starting in service is supported by the separation 
examination from service, which showed mild hearing loss in 
the left ear.  Again, the Board finds the veteran's testimony 
to be credible in showing a continuity of symptomatology 
after service and is supported by service records.  
Therefore, the Board finds that the veteran's current hearing 
loss, left ear, began in service and was chronic in nature 
following service.  

In sum, the Board finds that veteran's bilateral hearing loss 
was incurred in service.  The benefit of the doubt has been 
resolved in his favor.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303.

Lower Back Disability

In the September 1983 rating decision, the veteran's claim 
was denied on the basis that the evidence of record did not 
show that the veteran's lower back disability was incurred in 
or aggravated during service.  However, evidence received 
since the September 1983 rating decision includes the 
veteran's testimony where he stated that he injured his lower 
back in service when he fell out of a helicopter in Vietnam.  
He also injured his back during night maneuvers while setting 
up an ambush site on a trail.  The veteran's testimony is 
presumed to be credible.  Justus, supra.  The veteran's 
testimony clearly goes to the basis for the September 1983 
denial.  Additionally, service records show that the veteran 
was awarded the Combat Infantry Badge.  As such, the evidence 
received since the September 1983 rating decision is new and 
material, and the veteran's claim of entitlement to service 
connection for lower back disability has been reopened.  The 
Board believes that more development of this claim is 
warranted. 


ORDER

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is reopened and service connection for 
bilateral hearing loss is granted.  

The veteran's claim of entitlement to service connection for 
lower back disability has been reopened.  To this extent, the 
appeal is granted.  


REMAND

In February 2003, the Board undertook development of the 
evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  However, 
this regulation was recently invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  One reason for the Federal Circuit's 
ruling appears to be that the regulation in question allowed 
the Board to consider additional evidence without having to 
remand the case to the RO for initial consideration which was 
contrary to the appellate scheme set forth in 38 U.S.C.A. 
§ 7104(a) (West 2002).  In view of the Federal Circuit's 
holding, the Board must now return the case to the RO.

The Board finds that the veteran is entitled to a VA 
examination for his service connection claim for lower back 
disability to determine the etiology of his disability.  
Additionally, the evidence shows that a VA examination is 
necessary to determine the current symptomatology of the 
veteran's service-connected PTSD.   

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
orthopedic examination of the lower back 
to determine the nature and etiology of 
the veteran's lower back disability.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All medically 
indicated special tests, including x-
rays, should be conducted.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  Following the examination and 
a review of the record, the examiner 
should provide responses to the following 
question:

If a back disability is found, the 
examiner must indicate the degree of 
medical probability, expressed in 
percentage terms if feasible, that 
the veteran's active service from 
August 1967 to November 1970 is 
causally linked to any current back 
disability.  An explanation of this 
opinion would be of great assistance 
to the Board.

2.  The veteran should be afforded a VA 
psychiatric examination to ascertain the 
current severity of his service-connected 
PTSD.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
medically indicated special tests should 
be conducted.  Following the examination 
and a review of the record, the examiner 
should provide a response to the 
following question:

To the extent possible, the examiner 
should differentiate between any 
symptoms due to any nonservice-
connected reasons (family, 
childhood, etc.) and his service-
connected PTSD.  The examiner should 
further provide a GAF score based 
solely on the symptomatology related 
to his service-connected PTSD (if 
possible).  The Board is attempting 
to differentiate between the 
veteran's service-connected PTSD and 
any nonservice connected disorder 
that may exist, if possible.  

3.  The RO should review the record with 
regard to the remaining issues and take 
any necessary action to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The RO should also take any 
necessary action to ensure that the 
appellant has been advised of the 
evidence necessary to substantiate the 
claims, as well as what evidence the 
appellant is to provide and what evidence 
VA will attempt to obtain (if warranted).  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

4.  After undertaking any additional 
development which 
the RO may deem necessary, the RO should 
review the expanded record and determine 
whether the veteran is entitled to 
service connection for lower back 
disability (new and material evidence to 
reopen the claim is no longer an issue) 
and determine if an increased percent 
rating for PTSD can be granted.  If 
either of these benefits sought are not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

                   
                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

